Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed December 14, 2021 in response to the Office Action of September 15, 2021 is acknowledged and has been entered.
Claims 17-19, 21-25, 28-30, 32-36, 38, 39, 41 and 42 are pending.
Claims 28-30, 32-36, 38, 39, 41 and 42 are withdrawn. 
Claims 17-19 and 25 have been amended. 
Claims 17-19 and 21-25 are currently being examined. 

NEW OBJECTIONS AND REJECTIONS
Claim Objections
Claim 18 is objected to because of the following informalities: “the group consisting of CD63, CXCL12, TPM2, CREB, and H3K27me3” should be “the group consisting of CD63, CXCL12, TPM2, and CREB” because H3K27me3 is already claimed in claim 17 .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phase “wherein the biomarkers comprise CDH1, CD63, CXCL4, CXCL12, ILK, LIMS1, MYLK, PIGR, and H3K27me3” renders the claim indefinite because claim 17 is drawn to at least three biomarkers selected from CDH1, CXCL4, ILK, LIMS1, MYLK, PIGR, and H3K27me3 it is unclear whether claim 19 requires detection all of the biomarkers listed in the claim or just at least three of them.
Regarding claim 21, the phrase "at least two and no more than 25 biomarkers are measured" renders the claim indefinite because claim 17 is drawn to at least three of seven specific biomarkers it is unclear whether the biomarkers of claim 17 are part of the “at least two and no more than 25 biomarkers” cited by claim 21.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites “expression level of at least three biomarkers in a tumor sample from the subject”.  However, claim 21, which is dependent on claim 17, recites wherein the expression level of at least two and no more than 25 biomarkers”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Wu et al., US 2007/0071675 A1, Publication Date: 2007-03-29), in view of Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April).
Wu teaches multivalent binding proteins capable of binding two or more antigens, See [0010].
Wu teaches binding proteins are capable of binding one or more targets, including cytokines, cell surface proteins, enzymes and receptors. Preferably the 
Wu teaches the binding protein is multivalent, preferably multispecific, and may be an antibody, and may induce cell death and/or apoptosis of a cell expressing an antigen which the multivalent antibody is capable of binding to, See [0023].
Wu teaches a method for treating a human subject suffering disorder, including cancers such as lung, breast, stomach, bladder, colon, pancreas, ovarian, prostate and rectal cancer and hematopoietic malignancies (leukemia and lymphoma), See [0036].
Wu teaches a pharmaceutical composition comprising the binding protein. And the composition comprises at least one additional therapeutic agent, including anti-CTLA-4 inhibitor, See [0035].
Wu teaches the binding proteins of the invention are capable of binding one or more targets, including CDH1 (E-cadherin), ILK, PF4 (CXCL4), and CXCL12 (SDF1), See [0040] and [0167]. 
Wu teaches as set forth above. However, Wu does not teach “based on the expression level of at least three biomarkers in a tumor sample from the subject, wherein at least three of the biomarkers are selected from CDH1, CXCL4, ILK, LIMS, MYLK, PIGR and H3K23me3”, or the expression level of the biomarker is the protein expression level.
Scott teaches that the fundamental basis of antibody-based therapy of tumors dates back to the observations of antigen expression by tumor cells (page 278, col. 1).
Scott teaches tumor antigens that have been successfully targeted (page 279, §At a glance).

Scott teaches that ideally the target antigen should be abundant and accessible and should be expressed homogeneously, consistently and exclusively on the surface of cancer cells (page 279, §Tumor antigens as antibody targets).
Scott teaches that predictive biomarkers have been used for optimal patient selection and in regulatory and funding approval (page 281-282 bridging paragraph).
Wu teaches a method of treating cancers with the proteins, i.e multispecific antibodies binding multiple targets, including CDH1 (E-cadherin), ILK, PF4 (CXCL4), and CXCL12 (SDF1). It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combine teachings from Wu and Scott to add a step of determination the expression level, i.e. protein expression level of the targets: CDH1 (E-cadherin), ILK, PF4 (CXCL4), and CXCL12 (SDF1), because it would be obvious for the person skilled in the art to check expression of CDH1 (E-cadherin), ILK, PF4 (CXCL4), and CXCL12 (SDF1), and find tumors in patients expressing these targets in order to find the optimal patient population, as recognized by Scott.  

Claim(s) 17-19 and 21-25 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Wu (Wu et al., US 2007/0071675 A1, Publication Date: 2007-03-29) and Scott (Scott et al., Nature Review Cancer, 12, 278-287, Publication Date: 2012-April), as applied to claims 17-19 and 21-25, and further in view of Lane (Lane et .
Wu and Scott teach as set forth above. However, Wu and Scott do not teach H3K27me3 in combination with other biomarkers taught by Wu and Scott.
Lane teaches that human B cell acute lymphoblastic leukemia (B-ALL) with polysomy 21 are distinguished by their overexpression of genes known to be marked with H3K27me3 in multiple cell types. Loss of H3K27me3 is implicated in progenitor B cell transformation and provide strategies to therapeutically target leukemias with polysmy 21 ([0005]).
Lane teaches that a method of determining whether a subject afflicted with a cancer or at risk for developing a cancer would benefit from modulating histone H3K27me3 levels, the method comprising: a) obtaining a biological sample from the subject; b) determining the copy number, level of expression, or level of activity of one or more biomarkers listed in Tables 1-5, including MYLK and CXCL12 (both in Table 1, MYLK on page 79, CXCL12 on page 82),  or a fragment thereof in a subject sample; c) determining the copy number, level of expression, or level of activity of the one or more biomarkers in a control; and d) comparing the copy number, level of expression, or level of activity of said one or more biomarkers detected in steps b) and c); wherein a significant modulation in the copy number, level of expression, or level of activity of the one or more biomarkers in the subject sample relative to the control copy number, level of expression, or level of activity of the one or more biomarkers indicates that the subject afflicted with the cancer or at risk for developing the cancer would benefit from modulating histone H3K27me3 levels (claim 1, also see claims 3, 7, 13, and 16).

Lane teaches the H3K27me3 levels in Ts1Rhr and wild-type B cells were measured with ChIP-seq. Ts1RhrB cells had a genome-wide reduction of H3K27me3 at regions enriched for this mark in wild-type cells ([0393], Example 2). 
Lane teaches the level of expression may be determined based on the level of a polypeptide or fragment thereof encoded by the gene ([0073]).
Lane teaches various cancers including melanoma, carcinoma, lung cancer, bladder cancer and epithelial cancer ([0063]).
Lane teach that in still another embodiment, the subject is a human ([0020]).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to relate the teachings of Wu and Scott to treat cancers, such as leukemia, with a multispecific binding proteins (i.e. antibodies) based on the expression of CDH1, CXCL4, ILK and CXCL12, and to add the step of determination the expression level of H3K27me3, because a subject afflicted with a cancer or at risk for developing a cancer would benefit from modulating histone H3K27me3 levels, as taught by Lane. One ordinary skilled in the art would have been motivated to examine the level of H3K27me3 in a cancer patient and based on the expression level to determine whether modulating H3K27me3 level would further help the treatment taught by Wu and Scott. The motivation would be to develop a better treatment for cancer patients.


Conclusion
	No claims are allowed.
	All other rejections set forth in previous Office Action of September 15, 2021 are hereby withdrawn in view of the claim amendments and Applicant’s arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642